Name: Regulation (EU) 2015/476 of the European Parliament and of the Council of 11 March 2015 on the measures that the Union may take following a report adopted by the WTO Dispute Settlement Body concerning anti-dumping and anti-subsidy matters
 Type: Regulation
 Subject Matter: trade;  competition;  world organisations;  European Union law;  sources and branches of the law
 Date Published: nan

 27.3.2015 EN Official Journal of the European Union L 83/6 REGULATION (EU) 2015/476 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 March 2015 on the measures that the Union may take following a report adopted by the WTO Dispute Settlement Body concerning anti-dumping and anti-subsidy matters (codification) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Regulation (EC) No 1515/2001 (3) has been substantially amended (4). In the interests of clarity and rationality, that Regulation should be codified. (2) By Council Regulation (EC) No 1225/2009 (5), common rules were laid down for protection against dumped imports from countries which are not members of the European Union. (3) By Council Regulation (EC) No 597/2009 (6), common rules were laid down for protection against subsidised imports from countries which are not members of the European Union. (4) Under the Marrakesh Agreement establishing the World Trade Organisation (WTO), an Understanding on Rules and Procedures Governing the Settlement of Disputes (DSU) was reached. Pursuant to the DSU, the Dispute Settlement Body (DSB) was established. (5) With a view to permitting the Union, where it considers this appropriate, to bring a measure taken under Regulation (EC) No 1225/2009 or Regulation (EC) No 597/2009 into conformity with the recommendations and rulings contained in a report adopted by the DSB, specific provisions should be laid down. (6) The Commission may consider it appropriate to repeal, amend or adopt any other special measures with respect to measures taken under Regulation (EC) No 1225/2009 or Regulation (EC) No 597/2009, including measures which have not been the subject of dispute settlement under the DSU, in order to take account of the legal interpretations made in a report adopted by the DSB. In addition, the Commission should be able, where appropriate, to suspend or review such measures. (7) Recourse to the DSU is not subject to time limits. The recommendations in reports adopted by the DSB only have prospective effect. Consequently, it is appropriate to specify that any measures taken under this Regulation will take effect from the date of their entry into force, unless otherwise specified, and, therefore, do not provide any basis for the reimbursement of the duties collected prior to that date. (8) The implementation of this Regulation requires uniform conditions for adopting measures following a report adopted by the DSB concerning anti-dumping and anti-subsidy matters. Those measures should be adopted in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (7). (9) The advisory procedure should be used for the suspension of measures for a limited period of time given the effects of such measures, HAVE ADOPTED THIS REGULATION: Article 1 1. Whenever the DSB adopts a report concerning a Union measure taken pursuant to Regulation (EC) No 1225/2009, to Regulation (EC) No 597/2009 or to this Regulation (disputed measure), the Commission may take one or more of the following measures, whichever it considers appropriate, in accordance with the examination procedure referred to in Article 4(3): (a) repeal or amend the disputed measure; or (b) adopt any other special implementing measure deemed to be appropriate in the circumstances in order to bring the Union into conformity with the recommendations and rulings contained in the report. 2. For the purpose of taking a measure under paragraph 1, the Commission may request interested parties to provide all necessary information in order to complete the information obtained during the investigation that resulted in the adoption of the disputed measure. 3. Insofar as it is appropriate to conduct a review before or at the same time as taking any measure under paragraph 1, that review shall be initiated by the Commission. The Commission shall provide information to the Member States once it decides to initiate a review. 4. Insofar as it is appropriate to suspend the disputed or amended measure, such suspension shall be granted for a limited period of time by the Commission, acting in accordance with the advisory procedure referred to in Article 4(2). Article 2 1. The Commission may also take any of the measures mentioned in Article 1(1) in order to take into account the legal interpretations made in a report adopted by the DSB with regard to a non-disputed measure, if it considers this appropriate. 2. For the purpose of taking a measure under paragraph 1, the Commission may request interested parties to provide all necessary information in order to complete the information obtained during the investigation that resulted in the adoption of the non-disputed measure. 3. Insofar as it is appropriate to conduct a review before or at the same time as taking any measure under paragraph 1, that review shall be initiated by the Commission. The Commission shall provide information to the Member States once it decides to initiate a review. 4. Insofar as it is appropriate to suspend the non-disputed or amended measure, that suspension shall be granted for a limited period of time by the Commission, acting in accordance with the advisory procedure referred to in Article 4(2). Article 3 Any measures adopted pursuant to this Regulation shall take effect from the date of their entry into force and shall not serve as a basis for the reimbursement of the duties collected prior to that date, unless otherwise provided for. Article 4 1. The Commission shall be assisted by the Committee established by Article 15(1) of Regulation (EC) No 1225/2009. That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 4 of Regulation (EU) No 182/2011 shall apply. 3. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 5 The Commission shall include information on the implementation of this Regulation in its annual report on the application and implementation of trade defence measures presented to the European Parliament and to the Council pursuant to Article 22a of Regulation (EC) No 1225/2009. Article 6 Regulation (EC) No 1515/2001 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 7 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 March 2015. For the European Parliament The President M. SCHULZ For the Council The President Z. KALNIÃ A-LUKAÃ EVICA (1) Opinion of 10 December 2014 (not yet published in the Official Journal). (2) Position of the European Parliament of 11 February 2015 (not yet published in the Official Journal) and decision of the Council of 2 March 2015. (3) Council Regulation (EC) No 1515/2001 of 23 July 2001 on the measures that may be taken by the Community following a report adopted by the WTO Dispute Settlement Body concerning anti-dumping and anti-subsidy matters (OJ L 201, 26.7.2001, p. 10). (4) See Annex I. (5) Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (OJ L 343, 22.12.2009, p. 51). (6) Council Regulation (EC) No 597/2009 of 11 June 2009 on protection against subsidised imports from countries not members of the European Community (OJ L 188, 18.7.2009, p. 93). (7) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Repealed Regulation with the amendment thereto Council Regulation (EC) No 1515/2001 (OJ L 201, 26.7.2001, p. 10). Regulation (EU) No 37/2014 of the European Parliament and of the Council (OJ L 18, 21.1.2014, p. 1). Only point 7 of the Annex ANNEX II Correlation Table Regulation (EC) No 1515/2001 This Regulation Articles 1, 2 and 3 Articles 1, 2 and 3 Article 3a Article 4 Article 3b Article 5  Article 6 Article 4 Article 7  Annex I  Annex II